DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al [US 2012/0293330] (supplied by applicant) in view of Belden Jr. et al [U.S. 7,710,266] (supplied by applicant).
For claim 1, the merchandise display security system for protecting an article of merchandise (Nos. 20, 20’, 20”) from theft taught by Grant includes the following claimed subject matter, as noted, 1) the claimed sensor is met by the sensor (Nos. 42, 42’, 42”) configured to be coupled to an article of merchandise (see, i.e., Figs. 3, 6, and 8) and to detect a security event (Paragraph 62: determine when the battery compartment door of the housing is opened to detect tampering), wherein the sensor is configured to generate a kill switch signal for activating a kill switch (Paragraph 62: controller 35” may communicate to control or disable the item of electronic merchandise) in response to the security event.  However, there is no mention of the sensor comprising a power adapter cord to electrically connect to the article of merchandise and to facilitate communication with the article of merchandise.
The security system and display module taught by Belden also pertains to retail security and display devices.  One important distinction found in the Belden device is a plurality of power cords that connected the display module to a source of electricity and then to a sensor, and finally to an article of merchandise.  The display module also contains an alarm unit having an alarm which is actuated if the integrity of the power cord is compromised (Abstract).  The alarm is powered by the source of electricity but is also switched to a battery upon interruption of the power source.
The obvious advantage of the Belden reference is to present a self-contained security system with its own power supply that provides a positive alert if a thief attempts to steal the item of merchandise.  Given the similarities between the Belden reference and the primary reference, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a power adapter cord in the Grant reference for the purpose of providing a self-contained display device that provides an unmistakable alert of theft.
For claim 8, the Grant device also includes an output device (No. 27) with a visual, audible, or haptic alarm (Paragraph 40) when a security event is detected.
For claim 9, the Grant reference also includes a further sensor (No. 42’) that would sense a separation between a housing (No. 51’) and the merchandise housing (No. 21’) if the security module is removed or detached from the item of merchandise (Paragraph 53).
For claim 10, the Grant reference will disable or restrict operation of the electronic merchandise (Paragraph 61).
For claim 14, the sensor of Grant is configured to generate a kill switch signal for activating a kill switch (Paragraph 62: controller 35” may communicate to control or disable the item of electronic merchandise) in response to the security event.
For claim 17, the method for protecting an article of merchandise (Nos. 20, 20’, 20”) from theft (Title: protecting retail display merchandise from theft) taught by Grant includes the following claimed steps, as noted, 1) the claimed providing a sensor is achieved using the sensor (Nos. 42, 42’, 42”) configured to be coupled to an article of merchandise (see, i.e., Figs. 3, 6, and 8), wherein the sensor is configured to generate a kill switch signal for activating a kill switch (Paragraph 62: controller 35” may communicate to control or disable the item of electronic merchandise) in response to the security event.  However, there is no mention of the sensor comprising a power adapter cord to electrically connect to the article of merchandise and to facilitate communication with the article of merchandise.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 1 above.
For claim 18, the Grant reference also includes a security monitoring device (No. 60”) conceptually thought of as a “watch tower” (Paragraph 65) that receives a distress signal from battery packs to communicate to said battery packs to activate output devices.  Furthermore, said security monitoring device may be used in conjunction with any of the embodiments of the security system mentioned in the Grant reference (Paragraph 66), in this case the battery pack communication to the circuitry of the electronic merchandise to restrict or disable its operation (Paragraph 61).

Claims 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al in view of Belden Jr. et al as applied to claim 1 above, and further in view of Simoneau [US 2004/0036577] (supplied by applicant).
For claim 7, there is no mention of a unique identifier in either the Grant reference or Belden reference wherein the sensor is configured to communicate with the article of merchandise in order to determine the unique identifier associated with the article of merchandise.
Anti-theft devices have many different methods of operating.  The device taught by Simoneau is used with products (No. 10) with electric and electronic components therein.  Similar to the Grant reference the power supply of the produce may be disabled if a theft from a retail store is underway (Paragraph 5).  Also, the device may be turned off from a distance if a client fails to pay for the product (Paragraph 24).  One very important aspect of the Simoneau reference is that a transponder (No. 26) of the security device (No. 12) may transmit a unique identifier, in this case a serial number, of the product or any other relevant information (Paragraph 18).  The controller (No. 16) could then consult a database of recently purchased products to verify if someone with the product is its legitimate owner.  Recording the serial number is also useful for keeping an updated view of inventory in real time.
The Simoneau reference presents a clear improvement in retail security systems in that information can be transmitted and updated in a security system.  The Grant reference also teaches wireless communication between its products and the security monitoring device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a unique identifier in communication with the sensor and article of merchandise for the purpose of providing an extra layer of security by gathering serial numbers for real-time updates of inventory as well as improved monitoring of exactly which items have been compromised.
For claim 11, the claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 7 above.
For claim 12, the unique identifier of Simoneau is a serial number (Paragraph 18).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al in view of Belden Jr. et al as applied to claim 1 above, and further in view of Mosher, Jr. et al [U.S. 7,204,425] (supplied by applicant).
For claim 13, there is no mention of an RFID tag in either the Grant or Belden references.
RFID tags have been used in security systems for many years.  The identification appliance taught by Mosher includes an appliance that includes a circuit (No. 3) that can comprise an RFID circuit (Col. 5, Ln. 19).  Furthermore, the appliance may be attached to an article wherein it performs an electronic article surveillance function (Col. 26, Lns. 50-57), such as when the appliance is near a reader at the entry or exit to a retail store.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an RFID circuit in the system of Grant for the purpose of using a well-known security function that has been used in the past.
For claim 15, the appliance of Mosher can erase certain data upon tampering of said appliance (Abstract).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Grant et al in view of Belden, Jr. et al as applied to claim 1 above, and further in view of Cullum [US 2007/0018843] (supplied by applicant).
For claim 16, there is no mention of prevention of reactivation of the handheld electronic article of merchandise without an authorized user’s permission in either reference above.
The Cullum reference is an anti-theft system that can track the location of stolen apparatus.  Upon a report or stolen merchandise, an interrogator uses a satellite link to send a disable signal to the apparatus (Paragraph 8).  In one embodiment, the device can be brought to a designated repair shop to be reactivated (Paragraph 43).  The repair shop enters predetermined data corresponding to the electronic apparatus and reconnects the power supply if the data is accurate.  The Cullum reference presents an effective system for preventing or at least discouraging theft of personal items that is low-cost and simple.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the purpose of providing an effective low-cost system for preventing theft.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,510,228. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims pertain to merchandise display security comprising a sensor having a kill switch signal in response to a security event in conjunction with towers and power adapter cords as well as unique identifiers in wireless transmission.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,510,228 in view of Mosher, Jr. et al.
The claims of the ‘228 reference includes similar subject matter as the current claims in the application.  However, there is no mention of an RFID tag.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 13 above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berglund et al [U.S. 8,872,659] includes an electrical control circuit for producing a sense loop.
Bisesti et al [U.S. 8,847,759] displays and protects an article of merchandise.
Fawcett et al [U.S. 9,000,920] includes a merchandise power supply.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
8/2/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687